Exhibit 10.3  

 

 

CASUAL MALE RETAIL GROUP, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I—INTRODUCTION

   1

1.1 Purpose of Plan

   1

1.2 Status of Plan

   1

ARTICLE II—DEFINITIONS

   1

ARTICLE III—PARTICIPATION

   3

3.1 Commencement of Participation

   3

3.2 Contents of Election Form

   4

3.3 Employment Transfers

   4

ARTICLE IV—CONTRIBUTIONS

   4

4.1 Participant Contributions

   4

4.2 Employer Contributions

   6

ARTICLE V—ACCOUNTS

   7

5.1 Accounts

   7

5.2 Statement of Accounts

   7

5.3 Investments

   7

ARTICLE VI—VESTING

   8

6.1 General

   8

6.2 Forfeiture Events

   8

ARTICLE VII—PAYMENT OF BENEFITS

   8

7.1 Distribution Events

   8

7.2 Disability

   9

7.3 Unforeseeable Emergency

   9

7.4 Change in Control of the Company

   10

7.5 Death of Participant

   10

7.6 Form of Payment

   11

7.7 Prohibition on Acceleration of Payments

   11

7.8 Beneficiary

   12

7.9 Withholding of Taxes

   12

ARTICLE VIII—PLAN ADMINISTRATION

   12

8.1 Company Duties

   12

8.2 Plan Administration and Interpretation

   13

8.3 Powers, Duties, Procedures, Etc. of Plan Administrator

   13

8.4 Information

   13

8.5 Indemnification of the Plan Administrator

   13

8.6 Plan Administration Expenses

   13

8.7 Claims Procedure

   14

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

   15

9.1 Amendments

   15

9.2 Termination of Plan

   15

9.3 Existing Rights

   16

ARTICLE X—MISCELLANEOUS

   16

10.1 No Funding

   16

10.2 Nonassignability

   16

10.3 Location of Participant or Beneficiary Unknown

   16



--------------------------------------------------------------------------------

10.4 Employment Status

   17

10.5 Participants Bound

   17

10.6 Receipt and Release

   17

10.7 Governing Law

   17

10.8 Validity and Severability

   17

10.9 Headings and Subheadings

   17



--------------------------------------------------------------------------------

ARTICLE I—INTRODUCTION

 

1.1 Purpose of Plan

Casual Male Retail Group, Inc. (the “Company”) adopted the Casual Male Retail
Group, Inc. Nonqualified Deferred Compensation Plan (known as the “Wraparound
Plan” prior to January 1, 2008 and herein referred to as the “Plan”) effective
November 1, 2006 to recognize the contribution of certain designated managerial
associates to the success of the Company and its subsidiaries and to provide
such managerial associates with the opportunity to defer compensation in
addition to their deferrals under qualified plans sponsored by the Company.
Since inception, the Plan has operated in good faith compliance with Internal
Revenue Code Section 409A and the regulations and other guidance issued
thereunder.

The Plan is intended to provide a select group of management and highly
compensated employees of the Company, within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974
(“ERISA”), with the opportunity to defer a portion of their Compensation and to
receive any discretionary Employer Contributions made by the Company and to have
these contributions treated as if invested in specified investments.

The Plan has been amended and restated as set forth herein, in order to comply
with the provisions of Section 409A of the Code, with such amendment and
restatement to have retroactive effect, as necessary to comply with such
provisions.

 

1.2 Status of Plan

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of ERISA, and to provide for deferral of
constructive receipt and federal income taxation of contributions to the Plan,
and the Plan shall be interpreted and administered to the extent possible in a
manner consistent with that intent.

ARTICLE II—DEFINITIONS

Whenever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1 Account means, for each Participant, the bookkeeping account established by
the Company into which the Company may make contributions in accordance with
Article IV.

 

1



--------------------------------------------------------------------------------

2.2 Associate Deferrals means the pre-tax deferral amounts contributed to the
Plan by an Eligible Employee. Such amounts shall be made by means of payroll
deduction in any whole percentage or dollar amount of Compensation. There is no
maximum imposed on Associate Deferrals under this Plan.

 

2.3 Associated Plan means, under the terms of the Plan in effect prior to
January 1, 2008, the Casual Male Retail Group, Inc. 401(k) Salaried Plan.

 

2.4 Beneficiary means the person, persons or entity designated by the
Participant to receive any benefits payable under the Plan pursuant to
Section 7.8.

 

2.5 Code means the Internal Revenue Code of 1986, as amended. Reference to any
provision of the Code or regulation (including a proposed regulation) thereunder
shall include any successor provisions or regulations.

 

2.6 Company means Casual Male Retail Group, Inc., and, effective as of
December 18, 2007, CMRG Apparel, LLC, any successor to all or a major portion of
the Company’s assets or business which assumes the obligations of the Company,
and each other entity that is affiliated with the Company which adopts the Plan
with the consent of the Company, provided that the Company shall have the sole
power to amend this Plan and shall be the Plan Administrator if no other person
or entity is so serving at any time.

 

2.7 Compensation means earnings required to be reported in the Wages, Tips and
Other Compensation box of Form W-2 excluding Employee Pre-Tax Contributions and
other Elective Deferrals, and elective contributions that are excluded from
income under Code § 125 (cafeteria plan); and reimbursements or other expense
allowances, fringe benefits (cash and non cash), moving expenses, deferred
compensation and welfare benefits.

 

2.8 Covered Employment means employment with the Company as a management
associate designated as eligible to participate by the Plan Administrator.

 

2.9 Effective Date of the Plan means November 1, 2006.

 

2.10 Election Form means the form to be submitted by each Participant regarding
his or her specific elections made under the Plan as set forth in Section 3.2.

 

2.11 Eligible Employee means a management associate employee of the Company who
has been designated by the Company as eligible to participate in the Plan.

 

2.12 Employer Contribution means a discretionary contribution made by the
Company on behalf of any Eligible Employee into an Account in accordance with
Section 4.2.

 

2.13 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

2



--------------------------------------------------------------------------------

2.14 Executive Committee means the committee responsible for the implementation,
oversight and administration of the Plan as selected by the Board of Directors
of the Company.

 

2.15 Investments means the investment fund options selected by the Plan
Administrator that are used to measure the return credited to a Participant’s
Account.

 

2.16 Late Retirement Date means retirement from the service of the Company after
a Participant has attained age 65 which becomes effective as of the first day of
the month following the date the Participant terminates service with the
Company.

 

2.17 Normal Retirement means retirement from the service of the Company which
becomes effective as of the first day of the month following a Participant’s
attainment of age 65.

 

2.18 Participant means any Eligible Employee who participates in the Plan in
accordance with Article III.

 

2.19 Plan means the Casual Male Retail Group, Inc. Nonqualified Deferred
Compensation Plan and all amendments thereto.

 

2.20 Plan Administrator means Casual Male Retail Group, Inc.

 

2.21 Plan Year means the initial short Plan Year beginning November 1, 2006 and
ending December 31, 2006 and thereafter, each 12-month period beginning
January 1 and ending the following December 31.

 

2.22 Retirement means the voluntary termination of employment of a Participant
from the Company at Normal Retirement.

 

2.23 Trust means the rabbi trust established by the Company and administered by
the Trustee to accumulate the assets for the benefits provided by the Plan.

 

2.24 Trustee means the trustee of the Plan’s Trust.

 

2.25 Year of Service means a calendar year during which a Participant completes
at least 1,000 hours of service with the Company. Hours of service shall be
calculated under the actual hours method.

ARTICLE III—PARTICIPATION

 

3.1 Commencement of Participation

An Eligible Employee shall become a Participant in the Plan upon designation by
the Company. A Participant shall be required to make an election as to the
amount of his or her Associate

 

3



--------------------------------------------------------------------------------

Deferrals, form of distribution, preferred initial Investments, and may
designate a beneficiary on the Election Form.

 

3.2 Contents of Election Form

The Company provides an Election Form to be completed by a Participant which
contains the following information:

 

  (1) Contribution Election. The contribution election sets forth the amount of
Associate Deferrals a Participant elects to contribute to the Plan on a
voluntary basis;

 

  (2) Distribution Election. The distribution election sets forth the
distribution option elected by the Participant of his or her Account upon the
Participant’s separation from service with the Company and the manner in which
payments are to be made in accordance with the provisions of Article VII, such
election to be made annually with respect to contributions for the upcoming Plan
Year;

 

  (3) Investment Election. The investment election sets forth the initial
Investments elected by the Participant; and

 

  (4) Designation of Beneficiary. The designation of beneficiary sets forth the
Beneficiary or Beneficiaries elected by the Participant to receive payments
under the Plan in the event of the Participant’s death and the distribution
option selected by the Participant for the Participant’s surviving Beneficiary
or Beneficiaries.

 

3.3 Employment Transfers

In the event the employment of a Participant under the Wraparound Plan prior to
January 1, 2008 and/or under the current terms of the Plan on and after
January 1, 2008, is transferred to or from Casual Male Retail Group, Inc. to or
from CMRG Apparel, LLC, or any other wholly owned subsidiary designated by the
Company, in no event shall such a transfer be deemed a separation from service
for Plan purposes. Accordingly, any Plan elections in effect for the Plan Year
during which such a transfer occurs shall remain in full force and effect until
the enrollment period applicable to the next succeeding Plan Year.

ARTICLE IV—CONTRIBUTIONS

 

4.1 Participant Contributions

 

(a) Within the thirty-day (30) period prior to the beginning of each calendar
year, each eligible Participant shall elect what amount, if any, of his or her
total Compensation such Participant desires to have credited to his or her Plan
Account as Associate Deferrals for such calendar year.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding the preceding paragraph, in the calendar year during which
an Eligible Employee is first eligible to participate hereunder, he or she may
make such election within the 30-day period during which he or she first became
eligible to participate hereunder, provided such election shall apply only to
Compensation earned with respect to services rendered subsequent to the date
such election is made. Such election shall apply with respect to Compensation
earned for the performance of services during the remainder of the calendar year
in which such election is made.

 

(c) In the case of any performance-based Compensation based on services
performed over a period of at least 12 months, an election to defer such
Compensation may be made no later than 6 months before the end of such period.
For purposes of this paragraph, the term “performance-based Compensation” refers
to Compensation where (i) the payment of the Compensation or the amount of the
Compensation is contingent on the satisfaction of organizational or individual
performance criteria, and (ii) the performance criteria are not substantially
certain to be met at the time a deferral election is permitted.

 

(d) Once an Associate Deferral election is made pursuant to the provisions of
this Section 4.1 with respect to Compensation for services rendered in a given
Plan Year, such Associate Deferral election shall be irrevocable and the
Participant shall not increase or decrease such election for the remainder of
the calendar year to which such election relates: provided that a Participant
may revoke such election with respect to amounts which he or she has not yet
earned as of the date of revocation in connection with the occurrence of an
approved unforeseeable emergency with respect to which a Participant has
requested accelerated distribution of his Plan interests pursuant to Section 7.3
hereof. If a Participant revokes an election pursuant to this paragraph, such
Participant may not again elect to participate in the Plan as of a date prior to
the first day of the calendar year next following the date he or she ceased to
participate in the Plan as a result of such revocation.

 

(e) Effective prior to January 1, 2008, under the terms of the Wraparound Plan,
by January 31 of the year following the end of the Plan Year during which a
Participant made Associate Deferrals, the Company performed or caused to be
performed, nondiscrimination testing of the Associated Plan to determine the
maximum amount that each Participant in the Wraparound Plan could contribute to
the Associated Plan with respect to the immediately preceding Plan Year. The
Associate Deferrals not in excess of such maximum where then transferred to the
Associated Plan with the balance of the Associate Deferrals in excess of such
maximum remaining to the credit of the Participant under this Plan.

 

(f) Effective January 1, 2008, as a result of the adoption of “safe harbor
401(k) provisions” under the Associated Plan in accordance with the terms of
Code Sections 401(k)(12) and 401(m)(11), the provisions of paragraph (e) of this
Section 4.1 were no longer necessary and were eliminated. Any amounts held under
the terms of the Plan prior to January 1, 2008 shall continue to be held for the
benefit of Participants who participated in the

 

5



--------------------------------------------------------------------------------

 

Wraparound Plan and shall continue to be governed by the amended and restated
provisions outlined herein.

 

4.2 Employer Contributions

 

(a) The Company shall add Matching Credits to each Participant’s Account based
on the amount of Associate Deferrals for the Plan Year and shall be determined
annually for each Plan Year by the Company, in its sole and absolute discretion.

 

(b) Matching Credits shall be limited to no more than fifty percent (50%) of a
Participant’s Associate Deferrals for a Plan Year which are not in excess of six
percent (6%) of the Participant’s Compensation for the Plan Year.

 

(c) In order to be eligible to receive an allocation of Matching Credits, a
Participant must be actively employed by the Company as of the last day of the
Plan Year for which the Matching Credit is made.

 

(d) Notwithstanding the foregoing, effective prior to January 1, 2008, by
January 31 of the year following the Plan Year for which Matching Credits were
made to the Wraparound Plan, the Company performed, or caused to be performed,
nondiscrimination testing of the Associated Plan to determine the maximum amount
of Matching Credits eligible for transfer from the Wraparound Plan to the
Associated Plan for the immediately preceding Plan Year. Matching Credits not
exceeding such maximum were then transferred to the Associated Plan with the
balance in excess of such maximum retained under the Wraparound Plan.

 

(e) Effective January 1, 2008, as a result of the adoption of “safe harbor
401(k) provisions” under the Associated Plan in accordance with the terms of
Code Sections 401(k)(12) and 401(m)(11), the provisions of paragraph (d) of this
Section 4.1 were no longer necessary and were eliminated. Any amounts held under
the terms of the Plan prior to January 1, 2008 shall continue to be held for the
benefit of Participants who participated in the Wraparound Plan and shall
continue to be governed by the amended and restated provisions outlined herein.

 

(f) Notwithstanding the preceding paragraphs of this Section 4.2, the Company
retains the sole discretion make additional Supplemental Credits hereunder,
without regard to whether a Participant makes Associate Deferrals, as well as
the sole discretion to select the Eligible Employees who may receive an Employer
Contribution in a particular form and amount determined by the Company for a
Plan Year. The amount of any such Employer Contribution will be determined by
the Company in accordance with such criteria as it shall adopt from time to time
and shall be made in proportion to each Participant’s Compensation. Except in
the event of retirement at or after normal retirement age, disability or death,
a Participant shall be required to be actively employed on the last day of the
Plan Year for which the Supplemental Credit is made in order to be eligible for
an allocation.

 

6



--------------------------------------------------------------------------------

(g) Any Employer Contribution (including Matching Credits and Supplemental
Credits, if any) under this Section 4.2 shall be credited to Participant
Accounts in accordance with the Plan. Each Employer Contribution and any accrued
earnings (net of all gains and losses) shall be distributed in a manner
consistent with the elections last made by the Participant on file with the Plan
Administrator in accordance with the provisions of Article VII.

ARTICLE V—ACCOUNTS

 

5.1 Accounts

The Plan Administrator shall establish an Account for each Participant to
reflect Participant Contributions and any Employer Contributions together with
any adjustments for income, expense, gain or loss and any payments made from the
Account. The Plan Administrator may cause the Trustee to maintain and invest
separate asset accounts corresponding to each Participant’s Account. The Plan
Administrator may establish such other sub-accounts as are necessary for the
proper administration of the Plan.

 

5.2 Statement of Accounts

As soon as administratively practicable following the last business day of each
calendar quarter, the Plan Administrator shall provide each Participant with a
statement of his or her Account reflecting the gains and losses (realized and
unrealized), amounts of Participant and Employer contributions and distributions
with respect to such Account since the prior statement.

 

5.3 Investments

The assets of the Trust shall be invested in such Investments as the Executive
Committee shall determine. The Trustee may, but is not required to, consider a
Participant’s investment preferences when investing the assets attributable to a
Participant’s Account.

 

7



--------------------------------------------------------------------------------

ARTICLE VI—VESTING

 

6.1 General

 

(a) A Participant shall always be one hundred percent (100%) vested in Associate
Deferrals credited to his or her Account under this Plan.

 

(b) A Participant shall vest in Matching and Supplemental Credits based on Years
of Service with the Company according to the following schedule:

 

Years of Service

   Percent Vested  

Less than 1 year

   0 %

1, but less than 2 years

   34 %

2, but less than 3 years

   67 %

3 or more years

   100 %

 

(c) Notwithstanding paragraphs (a) and (b) of this Section 6.1, a Participant
shall become 100% vested under the Plan in the event of a termination of
employment with the Company due to death, disability as defined in Section 7.2
of Article VII hereof, or as a result of a Change in Control as defined in
Section 7.4 of Article VII hereof.

 

6.2 Forfeiture Events

 

(a) Notwithstanding Section 6.1, a Participant who is terminated for “cause” as
defined by the Company shall forfeit the entire balance in his or her Account
attributable to Matching and Supplemental Credits.

 

(b) Notwithstanding Section 6.1, a Participant who terminates employment with
the Company and within twelve (12) months of such termination is employed by a
competitor of the Company, shall forfeit 50% of his account balance under the
Plan attributable to Matching and Supplemental Credits. For purposes of this
Section 6.2(b), “competitor” shall be defined by the Company based on relevant
facts and circumstances.

ARTICLE VII—PAYMENT OF BENEFITS

 

7.1 Distribution Events

Plan distributions shall only be permitted upon the occurrence of the following
events:

 

  (1) The Participant’s separation from service with the Company through
Retirement or other termination of employment;

 

  (2) The death of the Participant;

 

  (3) The disability of the Participant (as defined under Section 7.2 hereof);

 

8



--------------------------------------------------------------------------------

  (4) The occurrence of an “Unforeseeable Emergency” (as defined under
Section 7.3 hereof);

 

  (5) The occurrence of a “Change in Control Event” of the Employer (as defined
under Section 7.4 hereof.); or

 

  (6) On the fixed date elected by the Participant.

 

7.2 Disability

For purposes of Section 7.1 a Participant is considered “disabled” if he or she
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits under an accident and health plan covering employees of the
Employer. Requests for payment on account of disability must be accompanied by a
certification of disability from a medical professional.

 

7.3 Unforeseeable Emergency

 

(a) A Participant may request an in-service withdrawal of all or a portion of
his or her Account attributable to Participant Contribution elections, plus
earnings thereon, in the event of an unforeseeable emergency which results in a
financial hardship to such Participant. Such request must be submitted to the
Plan Administrator.

 

(b) Any amounts paid with respect to a Participant’s unforeseeable emergency
request shall not exceed the amount necessary to relieve such financial
hardship, and then only to the extent that such emergency circumstances may not
be relieved through:

 

  (1) reimbursement or compensation by insurance or otherwise;

 

  (2) by liquidation of the Participant’s assets to the extent that such
liquidation would not itself result in a severe financial hardship; or

 

  (3) by cessation of deferrals under the Plan.

 

(c)

For purposes of this Section, a severe unforeseeable emergency shall include
financial hardship resulting from sudden and unexpected illness of the
Participant or his or her spouse, beneficiary or dependent (as defined in
Section 152 of the Code (without regard to Sections 152(b)(1), (b)(2), and
(d)(1)(B)), loss of Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising out of events over which
the Participant

 

9



--------------------------------------------------------------------------------

 

had no control. In no event shall the purchase of a residence or the educational
expenses of the Participant or a dependent of Participant be determined to be an
unforeseeable emergency.

 

(d) The Plan Administrator shall have the sole, absolute and final discretion to
determine the existence of a qualifying financial unforeseeable emergency and
the availability to a qualifying Participant of an in-service withdrawal of Plan
interests with respect to such circumstances. The Plan Administrator shall
exercise such discretion so as to comply with requirements of Section 409A of
the Code and the regulations thereunder, as they apply to distributions on
account of unforeseeable emergencies.

 

7.4 Change in Control of the Company

 

(a) For purposes of Section 7.1 a “Change in Control Event” of the Company
includes a “Change in Ownership” of the Company, a “Change in Effective Control”
of the Company and a “Change in Ownership of a Substantial Portion of the
Assets” of the Company, each as defined in the regulations issued under Code
Section 409A. To qualify as a Change in Control Event, the occurrence of the
event must be objectively determinable and any requirement that any other person
such as the board of directors or compensation committee, certify the occurrence
of a Change in Control Event, shall be strictly ministerial and shall not
involve any discretionary authority. Distribution under Section 7.1 shall also
be permissible as a result of the Company’s exercise of its discretionary
authority to terminate the Plan and distribute Participant accounts within 12
months of a Change in Control Event.

 

(b) Identification of relevant corporation(s). To constitute a Change in Control
Event as to a Participant, the Change in Control Event must relate to (i) the
corporation for whom the Participant is performing services at the time of the
Change in Control Event, (ii) the corporation that is liable for the payment of
the deferred compensation (or all corporations liable for the payment if more
than one corporation is liable), or (iii) a corporation that is a majority
shareholder of a corporation identified in (i) or (ii), or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in (i) or
(ii).

 

7.5 Death of Participant

If a Participant dies prior to Retirement or the complete distribution of his or
her Account balance, the balance of the Account shall be paid as soon as
practicable to the Participant’s designated Beneficiary or Beneficiaries, in
accordance with the beneficiary information provided in the Designation of
Beneficiary section of the Enrollment Form in effect on the date of the
Participant’s death. Such amounts shall be paid in a single lump sum.

 

10



--------------------------------------------------------------------------------

7.6 Form of Payment

 

(a) Amounts payable to a Participant shall be paid at such time and in such form
as elected by the Participant. A Participant may elect to receive payment in
(1) installments over a fixed period not to exceed three (3) consecutive years;
(2) installments in a fixed amount over a specified period not to exceed three
(3) consecutive years; (3) in a single lump sum; or (4) any combination of lump
sum and installment payments subject to the approval of the Plan Administrator.
Any fixed time elections must be made at the time of the deferral and may not be
based on the occurrence of an event. For example, amounts payable when a
Participant reaches a specified age are permissible, whereas amounts payable at
such time as a Participant’s dependent begins college is not permissible.
Amounts payable to a Beneficiary shall be paid in a single lump sum. Such
payments shall commence as soon as is administratively feasible following the
date on which the event which gives rise to entitlement to such payment occurs.
Provided, however, in the case of a “key employee” (within the meaning of Code
Section 416(i)) of a publicly-traded corporation who separates from service,
distribution may not be made earlier than 6 months after the date of separation
from service or upon death. Any payment hereunder shall commence not later than
the end of the calendar year which includes the date or occurrence of an event
which entitles the Participant to a distribution under the Plan, or if later,
ninety (90) days following such date or event.

 

(b) Any change to a current election as to timing or form of payment shall only
be permitted if made more than 12 months prior to the date payment would
otherwise commence. Any such election may not take effect for at least 12 months
following the date of the election. Furthermore, the original payment start date
shall be delayed for at least 5 years. In no event shall any election to change
the timing or form of payment result in an impermissible acceleration of
payments as provided in Section 7.7 hereof. Provided, however, in accordance
with the transitional guidance set forth in IRS Notice 2007-86, a Participant
may, on or before December 31, 2008, change elections with respect to timing and
form of payment provided any such election made on or after January 1, 2008 and
on or before December 31, 2008 applies only to amounts that would not otherwise
be payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008.

 

7.7 Prohibition on Acceleration of Payments

 

(a) Except as provided in paragraph (b) of this Section 7.7, in no event shall
any election under Section 7.6 (b) be permitted which would result in an
acceleration of the time or schedule of any payment under the Plan.

 

11



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Section 7.7 to the contrary, acceleration
of the time or schedule of payments under the Plan shall be permitted in the
following circumstances:

 

  (1) Payment to an individual other than the Plan Participant as may be
necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B));

 

  (2) Payment as may be necessary to comply with a certificate of divestiture
(as defined in Code Section 1043(b)(2));

 

 

(3)

Payment of de minimis and specified amounts provided that such payment
accompanies the termination of the entirety of the Participant’s interest in the
Plan, the payment is made on or before the later of December 31 of the calendar
year in which the Participant’s separation from service occurs or the date which
is 2 1 /2 months after the Participant’s separation from service and the payment
is made in a single lump sum which is not greater than $10,000; and

 

  (4) Payment of certain employment taxes imposed under Code Sections 3101 and
3121(v)(2) on compensation deferred under the Plan, as well as any associated
income tax imposed under Code Section 3401.

 

7.8 Beneficiary

Any designation of a Beneficiary or Beneficiaries shall be made by a Participant
on the Designation of Beneficiary Form filed with the Plan Administrator and may
be changed by the Participant at any time by filing another Designation of
Beneficiary section of the Enrollment Form containing the revised instructions.
If no Beneficiary is designated or no designated Beneficiary survives the
Participant, any payment due under the Plan shall be made in a single lump sum
to the Participant’s surviving spouse, or if none to the Participant’s surviving
children in equal shares, or if none to the Participant’s estate.

 

7.9 Withholding of Taxes

The Company shall withhold any applicable federal, state or local taxes from
payments made pursuant to this Article VII, and as instructed by Participant.

ARTICLE VIII—PLAN ADMINISTRATION

 

8.1 Company Duties

The Company may delegate to a plan administrator the responsibility of
administering the Plan. The Company shall be responsible for determining the
criteria for Participant eligibility under the Plan, for determining the
investment fund options for the Plan, for determining the criteria for Employer
Contributions made under the Plan, and for establishing with any plan
administrator the Plan’s claims and appeals procedures.

 

12



--------------------------------------------------------------------------------

8.2 Plan Administration and Interpretation

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits of all claims, demands and actions arising out of the provisions of
the Plan of any Participant, Beneficiary, deceased Participant, or other person
having or claiming to have any interest under the Plan. The Plan Administrator
shall have complete discretion to interpret the Plan and to decide all matters
under the Plan. Such interpretation and decision shall be final, conclusive and
binding on all Participants and any person claiming under or through any
Participant, in the absence of clear and convincing evidence that the Plan
Administrator acted arbitrarily and capriciously. Any individual(s) serving as
Plan Administrator who is a Participant will not vote or act on any matter
relating solely to him or herself. When making a determination or calculation,
the Plan Administrator shall be entitled to rely on information furnished by a
Participant, a Beneficiary, the Company or the Trustee. The Plan Administrator
shall have the responsibility for complying with any reporting and disclosure
requirements of ERISA.

 

8.3 Powers, Duties, Procedures, Etc. of Plan Administrator

The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as may be established by the Company.

 

8.4 Information

To enable the Plan Administrator to perform its functions, the Company shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, Retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

 

8.5 Indemnification of the Plan Administrator

The Company agrees to indemnify and hold harmless and to defend to the fullest
extent permitted by law any officer(s) or employee(s) who serve as Plan
Administrator (including any such individual who formerly served as Plan
Administrator) against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Company) occasioned by any act or omission to act in connection with the Plan,
if such act or omission was in good faith.

 

8.6 Plan Administration Expenses

Any expense incurred by the Company, or the Plan Administrator relative to the
administration of this Plan shall be paid by the Company.

 

13



--------------------------------------------------------------------------------

8.7 Claims Procedure

The following claims procedure shall apply to the Plan:

 

(a) Filing of a Claim for Benefits. The Participant or beneficiary shall make a
written claim addressed to the Plan Administrator for the benefits provided
under the Plan in the manner provided in the Plan.

 

(b) Claim Approval or Denial With Respect to Plan Benefits. With respect to a
claim for benefits, the Plan Administrator shall review and make decisions on
claims for benefits. The Plan Administrator shall have complete and sole
discretionary authority to determine eligibility for benefits and to construe
the terms of the Plan.

 

(c) Notification to Claimant of Decision. If a claim is wholly or partially
denied, notice of the decision, meeting the requirements of paragraph d.
following, shall be furnished to the claimant within a reasonable period of time
after the claim has been filed.

 

(d) Content of Notice. The Plan Administrator shall provide to any claimant
whose claim for benefits is denied in whole or in part a written notice setting
forth, in a manner calculated to be understood by the claimant, the following:

 

  (1) the specific reason or reasons for the denial or partial denial;

 

  (2) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and,

 

  (4) an explanation of the Plan’s claim review procedure, as set forth in
paragraphs (e) and (f) following.

 

(e) Review Procedure. The purpose of the review procedure set forth in this
paragraph and in paragraph (f) following is to provide a procedure by which a
claimant under the Plan may have a reasonable opportunity to appeal a denial or
partial denial of a claim and request a full and fair review of the Plan
Administrator’s decision by the Executive Committee. To accomplish that purpose,
the claimant or a duly authorized representative:

 

  (1) must request a review by written application addressed to the Plan
Administrator;

 

  (2) may review pertinent Plan documents or agreements; and,

 

  (3) may submit issues and comments in writing.

 

14



--------------------------------------------------------------------------------

A claimant (or duly authorized representative) must request a review within
sixty (60) days after receipt by the claimant of the Plan Administrator’s
written notice of the denial of his or her claim, or the Plan Administrator’s
decision shall be final.

 

(f) Decision on Review. The Executive Committee’s decision on review of a denial
of a claim shall be made in the following manner.

 

  (1) The decision on review shall be made by the Executive Committee, which may
in its discretion hold a hearing on the denied claim. The Executive Committee
shall make its decision promptly, unless special circumstances (such as the need
to hold a hearing) require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

 

  (2) The Executive Committee’s decision on review shall be in writing, and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, and specific references to the pertinent
Policy or Plan provisions on which the decision is based.

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

 

9.1 Amendments

The Company reserves the right at any time to modify, amend or terminate the
Plan, in whole or in part, subject to Section 9.3, by an instrument in writing
which has been executed on the Company’s behalf by a duly authorized officer.

 

9.2 Termination of Plan

 

(a) The Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Company reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an instrument in
writing which has been executed on the Company’s behalf by a duly authorized
officer.

 

(b) Upon termination, the Company may (1) elect to continue to maintain the
Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or (2) direct the Trustee to immediately pay to each Participant (or
Beneficiary) in a lump-sum payment the vested balance in the Participant’s
Account notwithstanding any Election Form or Beneficiary Designation providing
for annual installment payments. For purposes of the preceding sentence, in the
event the Company chooses to implement clause (1), the Account balances of all
Participants who are in the employ of the Company at the time the Trustee is
directed to pay such balances, shall remain fully vested and nonforfeitable.

 

15



--------------------------------------------------------------------------------

After Participants and their Beneficiaries are paid all Plan benefits to which
they are entitled, any and all remaining assets of the Trust shall be returned
to the Company.

 

9.3 Existing Rights

No modification, amendment or termination of the Plan shall adversely affect the
rights of any Participant with respect to amounts that have been credited to his
or her Account prior to the date of such modification, amendment or termination.

ARTICLE X—MISCELLANEOUS

 

10.1 No Funding

The Plan constitutes a mere promise by the Company to make payments in
accordance with the terms of the Plan and Participants and Beneficiaries shall
have the status of general unsecured creditors of the Company. Nothing in the
Plan will be construed to give any Participant or any other person rights to any
specific assets of the Company. In all events, it is the intent of the Company
that the Plan be treated as unfunded for tax purposes and for purposes of Title
I of ERISA.

 

10.2 Nonassignability

None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor of any Participant or
Beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
Beneficiary, nor shall any Participant or Beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.

 

10.3 Location of Participant or Beneficiary Unknown

Each Participant shall keep the Company informed of his current address and the
current address of his or her spouse. The Company shall not be obligated to
search for the whereabouts of any person. If the location of a Participant is
not made known to the Company within three years after the date on which payment
of the Participant’s Plan benefit may first be made, payment may be made as
though the Participant had died at the end of such three-year period. If, within
one additional year after such three-year period has elapsed, or within three
years after the actual death of a Participant, the Company is unable to locate
any beneficiary of the Participant, the Company shall have no further obligation
to pay any benefit hereunder to such Participant or Beneficiary or any other
person and such benefit shall be irrevocably forfeited.

 

16



--------------------------------------------------------------------------------

10.4 Employment Status

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Company, or interfere in any way
with the right of the Company to terminate the employment of a Participant in
the Plan at any time, with or without Cause.

 

10.5 Participants Bound

Any action with respect to the Plan taken by the Plan Administrator or the
Company or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Company or the Trustee, shall be conclusive upon all
Participants and Beneficiaries entitled to benefits under the Plan.

 

10.6 Receipt and Release

Any payment to any Participant or Beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Company, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or Beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Company or the Trustee to follow the application of such
funds.

 

10.7 Governing Law

The Plan shall be constructed, administered, and governed in all respects under
and by the laws of the Commonwealth of Massachusetts, in accordance with its
express intent, and without any reference to principles of conflict of laws,
except to the extent preempted by federal law.

 

10.8 Validity and Severability

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect, and any prohibition or unenforceability
in any jurisdiction, shall not invalidate or render unenforceable such provision
in any other jurisdiction.

 

10.9 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be signed by its
duly authorized officers on the 20th day of November, 2008.

 

CASUAL MALE RETAIL GROUP, INC.

/s/ DENNIS R. HERNREICH

By: Dennis R. Hernreich

Title Executive Vice President, Chief Operating

         Officer, Chief Financial Officer and

         Treasurer

 

CMRG APPAREL, LLC

/s/ DENNIS R. HERNREICH

By: Dennis R. Hernreich

Title Executive Vice President, Chief Operating

         Officer, Chief Financial Officer and

         Treasurer

 

18